DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed January 21, 2021 and June 23, 2022 have been placed in the application file and the information referred to therein has been considered as to the merits.

Allowable Subject Matter
Claims 1-16 are allowed.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
	Regarding the claimed terms, the Examiner notes that a “general term must be
understood in the context in which the inventor presents it.” In re Glaug 263 F.3d 1335,
1340, 62 USPOQ2d 1151, 1154 (Fed. Cir 2002}. Therefore the Examiner must interpret
the claimed terms as found on the specification of the instant application. Clearly almost
all the general terms in the claims may have multiple meanings. So where a claim term
‘is susceptible to various meanings,...the inventor's lexicography must prevail..." id.
Using these definitions for the claims, the claimed Invention was not reasonably found in the prior art.
	Prior art US 20110016167 (Dupaquis et al.) taught a cryptographically secure, computer hardware-implemented binary finite-field polynomial modular reduction method that estimates and randomizes a polynomial quotient. The randomizing error injected into the approximate polynomial quotient is limited to a few bits, e.g. less than half a word. The computed polynomial remainder is congruent with but a small random multiple of the residue, which can be found by a final strict binary field reduction by the modulus. In addition to a computational unit and operations sequencer, the computing hardware also includes a random or pseudo-random number generator for producing the random polynomial error. The modular reduction method thus resists hardware cryptoanalysis attacks, such as timing and power analysis attacks.
	Prior art US 20080109501 (Douguet et al.) taught a modular multiplication method implemented in an electronic digital processing system takes advantage of the case where one of the operands W is known in advance or used multiple times with different second operands V to speed calculation. The operands V and W and the modulus M may be integers or polynomials over a variable X. A possible choice for the type of polynomials can be polynomials of the binary finite field GF(2.sup.N). Once operand W is loaded into a data storage location, a value P=.left brkt-bot.WX.sup.n+.delta./M.right brkt-bot. is pre-computed by the processing system. Then when a second operand V is loaded, the quotient q for the product VW being reduced modulo M is quickly estimated, q =.left brkt-bot.VP/X.sup.n+.delta..right brkt-bot., optionally randomized, q'=q -E, and can be used to obtain the remainder r'=VW-q'M, which is congruent to (VM) mod M. A final reduction can be carried out, and the later steps repeated with other second operands V.
	Prior art US 20150082435 (Roussellet et al.) taught a method for processing a binary data item, comprising a step of calculating a cyclic redundancy check code for the data item by means of a generator polynomial, wherein the step of calculating the cyclic redundancy check code comprises the steps of: masking the data item with a random binary mask that is a multiple of the generator polynomial, and generating the cyclic redundancy check code for the data item from the masked data item.
	Prior art US 10,430,565 (Moritz et al.) taught a system performing a compilation process on a computer program; encoding an instruction with a selected encoding; encoding the security mutation information in an instruction set architecture of a processor; and executing a compiled computer program in the processor using an added mutation instruction, wherein executing comprises executing a mutation instruction to enable decoding another instruction. The system provides an effective defense against offline and runtime security attacks including software and hardware reverse engineering, invasive micro-probing, fault injection, and high-order differential and electromagnetic power analysis.
	For Independent claim 1,
	Since, no prior art was found to teach: “subtracting the second subset of coefficients from one of the shares of the first subset of coefficients; reducing the number of elements in the first subset of coefficients to l elements by combining groups of k/l elements together; generating a random number for each of the elements of the reduced subset of coefficients; summing the product of each of the elements of the reduced subset of coefficients with their respective random numbers; summing the 7 shares of the sum of the products; and generating an output indicating that the first polynomial does not equal the second polynomial when the sum does not equal zero” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective fling date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable and allowed it to be patented.
	For independent claim 9, the claims recite essentially similar limitations as in claim 1.
	For dependent claims 2-8 and 10-16, the claims are allowed due to their
dependency on allowable independent claims 1 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876. The examiner can normally be reached 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437